*344ON MOTION NOB EEHEAEING.
Rombauer, P. J.
The appellant labors under the impression that, owing to the trivial amount involved, his appeal has not been fully considered. This is a mistake. The record was examined by each of the judges seriatim, but is so imperfect in its recitals that it is difficult to ascertain what was tried and decided by the trial court. As two members of the court were of opinion that the objection to the jurisdiction of the trial court, on which the plaintiff mainly relied for reversal, is not well taken, we preferred to place our decision on a ground which all the members of the court could occupy and which is tenable under the decisions of appellate courts in this state. Porter v. Harrison, 52 Mo. 524; Cameron v. Hart, 57 Mo. App. 142; Goodwin v. Railroad, 53 Mo. App. 9.
The defendant labors under a misapprehension in saying that the trial court excluded evidence, which tended to show that he was not indebted to the plaintiff when the attachment was run. The record shows that he offered such evidence, but not that it was excluded. On the contrary it would seem that, the plaintiff’s claim being for $25, and the set-off being for a much smaller amount, the court, in rendering a judgment for plaintiff for nominal damages, did consider the set-off.
The appellant also claims that the levy was bad because it was only on fifty shocks of corn, whereas the uncontradicted evidence shows that there were sixty-one shocks in the field. It nowhere appears, however, that the fifty shocks thus levied upon were not a separate lot which could be readily identified. We will add in this connection that, where the bill of exceptions is in the record, its recitals can not be enlarged by an abstract of the record.
*345This appears to be one of the unfortunate neighborhood quarrels where parties, becoming engaged in some trivial litigation, lose sight of their own interest in trying to protract it indefinitely. After two judgments against him in such a case, the appellant should point out errors very clearly and incontrovertibly to warrant an appellate court in reversing the judgment and starting the litigation anew.
All the judges concurring, the motion for rehearing and the motion to transfer case to the supreme court are overruled.